     6:18-cv-00325-SPS Document 26 Filed in ED/OK on 07/07/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

RONDA R. GEBRON,                           )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )           Case No. CIV-18-325-SPS
                                           )
COMMISSIONER of the Social                 )
Security Administration,                   )
                                           )
             Defendant.                    )

               OPINION AND ORDER AWARDING
       ATTORNEYS’ FEES TO THE PLAINTIFF UNDER THE EAJA

      The Plaintiff was the prevailing party in this appeal of the Commissioner of the

Social Security Administration’s decision denying benefits under the Social Security Act.

She seeks attorney’s fees in the amount of $7,395.40 under the Equal Access to Justice Act

(the “EAJA”), 28 U.S.C. § 2412. See Plaintiff’s Motion for Award of Attorney Fees

Pursuant to the Equal Access to Justice Act [Docket No. 23]. The Commissioner objects

to the award of fees and urges the Court to deny the request. For the reasons set forth

below, the Court concludes that the Plaintiff should be awarded the requested fees under

the EAJA as the prevailing party herein.

      On appeal, the Plaintiff alleged that the ALJ failed to properly evaluate a treating

psychologist’s opinion, determine appropriate jobs in sufficient numbers, and consider

additional evidence submitted to the Appeals Council. The Commissioner’s response to

the EAJA fees motion asserts that his position on appeal was substantially justified

“[b]ecause reasonable people can disagree whether the ALJ’s decision was appropriate.”
     6:18-cv-00325-SPS Document 26 Filed in ED/OK on 07/07/20 Page 2 of 4



See 28 U.S.C. § 2412(d)(1)(A) (“[A] court shall award to a prevailing party . . . fees and

other expenses . . . unless the court finds that the position of the United States was

substantially justified or that special circumstances make an award unjust.”). “The test for

substantial justification under the EAJA, the Supreme Court has added, is simply one of

reasonableness.” Madron v. Astrue, 646 F.3d 1255, 1257-1258 (10th Cir. 2011), citing

Pierce v. Underwood, 487 U.S. 552, 563-564 (1988). In order to establish substantial

justification, the Commissioner must show that there was a reasonable basis for the position

he took not only on appeal but also in the administrative proceedings below. See, e. g.,

Gutierrez v. Sullivan, 953 F.2d 579, 585 (10th Cir. 1992) (“We consider the reasonableness

of the position the Secretary took both in the administrative proceedings and in the civil

action Plaintiff commenced to obtain benefits.”), citing Fulton v. Heckler, 784 F.2d 348,

349 (10th Cir. 1986). See also Marquez v. Colvin, 2014 WL 2050754, at *2 (D. Colo. May

16, 2014) (“For purposes of this litigation, the Commissioner’s position is both the position

it took in the underlying administrative proceeding and in subsequent litigation defending

that position.”). “In other words, it does not necessarily follow from our decision vacating

an administrative decision that the government’s efforts to defend that decision lacked

substantial justification.” Madron, 646 F.3d at 1258. In this case, the Court found that the

ALJ’s decision was not supported by substantial evidence because he failed to properly

analyze the opinions of treating psychologist Dr. Mings and consultative examiner Dr.

Ward, and because the Appeals Council failed to properly consider the additional evidence

Plaintiff submitted. Despite this ruling, the Commissioner continues to assert that the

ALJ’s findings were reasonable and sufficiently articulated by essentially restating the


                                             -2-
     6:18-cv-00325-SPS Document 26 Filed in ED/OK on 07/07/20 Page 3 of 4



same arguments raised in the Response Brief. Inasmuch as it was the ALJ’s obligation to

provide a reasonable basis in the first instance, it is difficult to see how anything said on

appeal could justify the ALJ’s failures at the administrative level in this case. See, e. g.,

Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (“In the absence of ALJ findings

supported by specific weighing of the evidence, we cannot assess whether relevant

evidence adequately supports the ALJ’s conclusion[.]”). See also Hackett v. Barnhart, 475

F.3d 1166, 1174 (10th Cir. 2007) (“[W]e hold that EAJA ‘fees generally should be awarded

where the government’s underlying action was unreasonable even if the government

advanced a reasonable litigation position.’”), quoting United States v. Marolf, 277 F.3d

1156, 1159 (9th Cir. 2002); Drapeau v. Massanari, 255 F.3d 1211, 1214 (10th Cir. 2001)

(“Although we review the ALJ’s decision for substantial evidence, ‘we are not in a position

to draw factual conclusions on behalf of the ALJ.’”), quoting Prince v. Sullivan, 933 F.2d

598, 603 (7th Cir. 1991).

       The Court therefore concludes that the Plaintiff should be awarded attorney’s fees

as the prevailing party under the EAJA. See, e. g., Gibson-Jones v. Apfel, 995 F. Supp.

825, 826-27 n.3 (N.D. Ill. 1998) (holding that the Commissioner’s position was not

substantially justified where the ALJ provided an inadequate basis for denying benefits and

adding: “It would be unfair to require Ms. Gibson-Jones to appeal her denial of benefits

and then not award her attorney’s fees because the ALJ is given a second chance to support

his position.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion for Award of Attorney

Fees Pursuant to the Equal Access to Justice Act [Docket No. 23] is hereby GRANTED to


                                             -3-
     6:18-cv-00325-SPS Document 26 Filed in ED/OK on 07/07/20 Page 4 of 4



the extent that the Government is hereby ordered to pay attorney’s fees in the amount of

$7,395.40 to the Plaintiff as the prevailing party herein. IT IS FURTHER ORDERED that

if the Plaintiff’s attorney is subsequently awarded any fees pursuant to 42 U.S.C.

§ 406(b)(1), said attorney shall refund the smaller amount of such fees to the Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

      IT IS SO ORDERED this 7th day of July, 2020.




                                          -4-
